DETAILED ACTION
The instant application having Application No. 16/711,257 has a total of 20 claims pending in the application.  There are 4 independent claims and 16 dependent claims, all of which are ready for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements dated 1/16/2020 and 6/25/2020 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  A copy of the PTOL-1449 has been initialed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 9, 14, 15, 22, 29-32, 34-37, 39 and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kishiyama et al. (US 2018/0248601).


receiving at least one reference signal (“the user apparatus 20 monitors, by using macro auxiliary information, a reference signal (this signal is referred to as a "Discovery Signal") transmitted with beams of the small base stations 11 and 12 to receive (detect) a specific discovery signal” – See [0046]; “the user apparatus 20 searches for discovery signals corresponding to the narrow beam according to the signal sequence specified by the discovery signals included in the wide beam to specify the beam ID of the narrow beam capable of receiving the discovery signals” – See [0115]; The UE (first communication node) receives at least one discovery signal/reference signal);
determining at least one reference signal received power (RSRP) value associated with the at least one reference signal (“The user apparatus 20 measures reception quality (reception power, etc.) based on the received discovery signal” – See [0047]; “unless otherwise specified, the term "reception quality" is used to include "reception power" in a broad sense” – See [0058]; “Subsequently, the reception quality measuring unit 103 of the user apparatus 20 measures the reception quality of the discovery signals corresponding to the receivable narrow beam. In this case, the reception quality measuring unit 103 may receive, from the reception direction detecting unit 111, the reception direction of the discovery signals of the detected narrow beam, or the reception direction detecting unit 111 may extract the reception direction to search for the discovery signals corresponding to the narrow beam. As a result, the user apparatus 20 may be enabled to specify the beam ID of the narrow beam receivable in each reception direction, and be enabled to measure the reception quality of the discovery signals corresponding to each narrow beam” – See [0116]; The UE determines a reception power of the discovery signal/reference signal);
generating a RSRP report comprising the at least one RSRP value in accordance with a predetermined format wherein one of the at least one RSRP value is associated with a resource group “FIG. 14 is a diagram illustrating an example of a configuration of a reception quality report signal. As illustrated in FIG. 14, the reception quality report signal includes "format information", " beam ID and reception quality (RSRP)" for each of the discovery signals corresponding to each narrow beam” – See [0120]; “The "format information" is configured to store information including each of beam sets in association with the beam ID and the reception quality (RSRP) of each of the discovery signals corresponding to each of the narrow beams” – See [0121]; “illustrated in FIG. 15, the format information may have several formats. The format information of FIG. 15(a) stores "number of beam sets" first, and subsequently stores the "number of beams in the beam set #N" repeatedly according to the number of beam sets” – See [0125]; The UE generates a RSRP report that includes RSRP values of the discovery signals/reference signals in a predetermined format, wherein the RSRP values are associated with various beam sets (resource groups)); and
transmitting the RSRP report (“In step S304, the signal transmission unit 102 of the user apparatus 20 reports the reception quality of the discovery signals corresponding to the narrow beam measured in step S302 by transmitting a reception quality report” – See [0118]; The UE transmits the RSRP report).

Regarding Claim 2, Kishiyama teaches the method of Claim 1.  Kishiyama further teaches that the resource group comprises at least one of: a beam set, an antenna group, a port, a reference signal (RS) resource, a RS resource set, a port group, a diversity branch, and a receive branch (“The "format information" is configured to store information including each of beam sets in association with the beam ID and the reception quality (RSRP) of each of the discovery signals corresponding to each of the narrow beams” – See [0121]; The resource group is a beam set).


the one of the at least one RSRP value is determined for one beam transmitted from a second communication node and for one antenna group associated with the first communication node; the one of the at least one RSRP value is determined for one beam transmitted from a second communication node and for one received beam set associated with the first communication node; and the one of the at least one RSRP value is determined for one beam transmitted from a second communication node and for one antenna group associated with the first communication node and for one received beam set associated with the first communication node (“multiple pre-coded reference signals of different types are transmitted by beams from each of the small base stations” – See [0045]; “the user apparatus 20 groups one or more narrow beams received from the reception direction A into a group as a beam set #1, groups one or more narrow beams received from the reception direction B into a group as a beam set #2, and groups one or more narrow beams received from the reception direction C into a group as a beam set #3” – See [0104]; “The "format information" is configured to store information including each of beam sets in association with the beam ID and the reception quality (RSRP) of each of the discovery signals corresponding to each of the narrow beams” – See [0121]; The RSRP is determined for a beam transmitted from the base station (second communication node) and for a beam set that is generated by (associated with) the UE (first communication node)).

Claims 14, 31 and 36 are rejected based on reasoning similar to Claim 1.
Claims 15, 32 and 37 are rejected based on reasoning similar to Claim 2.
Claims 22, 34 and 39 are rejected based on reasoning similar to Claim 9.

“the user apparatus 20 groups one or more narrow beams received from the reception direction A into a group as a beam set #1, groups one or more narrow beams received from the reception direction B into a group as a beam set #2, and groups one or more narrow beams received from the reception direction C into a group as a beam set #3” – See [0104]; “FIG. 14 is a diagram illustrating an example of a configuration of a reception quality report signal. As illustrated in FIG. 14, the reception quality report signal includes "format information", " beam ID and reception quality (RSRP)" for each of the discovery signals corresponding to each narrow beam” – See [0120]; “The "format information" is configured to store information including each of beam sets in association with the beam ID and the reception quality (RSRP) of each of the discovery signals corresponding to each of the narrow beams” – See [0121]; “illustrated in FIG. 15, the format information may have several formats. The format information of FIG. 15(a) stores "number of beam sets" first, and subsequently stores the "number of beams in the beam set #N" repeatedly according to the number of beam sets” – See [0125]; The RSRP values are associated with different beam sets.  In one example, there are 3 beam sets such that N=3.  Thus, there a RSRP values for beams in beam set 1, RSRP values for beams in beam set 2, and RSRP values for beams in beam set 3);
each of the N sets of RSRP values is associated with a respective one of N sets of resource groups and each of the N sets of resource groups contains at least one resource group (As shown above, the sets of RSRP values are associated with respective beam sets (resource groups)); and
N is a positive integer (In the example shown above, there may be 3 beam sets wherein N=3 is a positive integer).

Claims 30, 35 and 40 are rejected based on reasoning similar to Claim 29.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 16, 33 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Kishiyama et al. (US 2018/0248601) in view of Park et al. (US 2018/0102817).

Regarding Claim 3, Kishiyama teaches the method of Claim 1.   Kishiyama does not explicitly teach that the port group is a cluster of ports at a second communication node that is indicated by the second communication node by an explicit signal.
However, Park teaches that a port group is a cluster of ports at a second communication node that is indicated by the second communication node by an explicit signal (“In another embodiment of the present invention, RSRP is also measured and reported with respect to an antenna port group. In the proposed method, antenna ports are grouped, and RSRP of an antenna port group is calculated by averaging pieces of RSRP of antenna ports belonging to the corresponding antenna port group. The group may be previously determined or an eNB may provide notification of the group” – See [0363]; The UE measures and reports RSRP with respect to a port group/cluster, wherein the port group is explicitly indicated by the eNB (second communication node)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kishiyama such that the port group is a cluster of ports at a second communication node that is indicated by the second communication node by an explicit signal.  

Claims 16, 33 and 38 are rejected based on reasoning similar to Claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919.  The examiner can normally be reached on Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478